ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1959-10-07_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON 23 DECEMBER 1906

(HONDURAS +. NICARAGUA)
ORDER OF 7 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DÉCEMBRE 1906

(HONDURAS c. NICARAGUA)
ORDONNANCE DU 7 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Arbitral Award made by the King of Spain
on 23 December 1906, Order of 7 October 1959: I.C.J. Reports

1959, D. 273.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, Ordonnance du 7 octobre 1959:
C. I. J. Recueil 1959, p. 273. »

 

Sales number 217
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1959
7 octobre 1959

AFFAIRE RELATIVE

À LA SENTENCE ARBITRALE

273

1959
Le 7 octobre
Rôle général
n° 39

RENDUE PAR LE ROI D’ESPAGNE

LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KOJEVNIKOV, Sir Hersch LAU-
TERPACHT, MM. MORENO QUINTANA, WELLINGTON Koo,
SPIROPOULOS, Sir Percy SPENDER, juges; M. GARNIER-

COIGNET, Greffier adjoint.

La Cour internationale de Justice,

ainsi composée,
aprés délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement

de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 3 septembre 1958 fixant au 3 novembre 1959
la date d'expiration du délai pour le dépôt de la duplique du Gou-

vernement de la République du Nicaragua;

4
SENTENCE ARBITRALE DU 23 XII 1906 (ORD. 7 X 50) 274

Considérant que, par lettre du 22 septembre 1959, l’agent du
Gouvernement du Nicaragua a demandé que ce délai fût prorogé
de deux mois;

Considérant que, par lettre du 22 septembre 1959, la lettre de
l’agent du Gouvernement du Nicaragua a été communiquée a
l'agent du Gouvernement du Honduras, lequel a été invité à faire
connaître les vues de son Gouvernement sur la demande ainsi
présentée par l’agent du Gouvernement du Nicaragua;

Considérant que, par lettre du 29 septembre 1959, l’agent du
Gouvernement du Honduras a fait savoir que le Honduras ne
soulèverait pas d’objection à une prorogation raisonnable;

LA Cour

décide de reporter au 4 janvier 1960 la date d'expiration du délai
fixé pour le dépôt de la duplique du Gouvernement du Nicaragua.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le sept octobre mil neuf cent cin-
quante-neuf, en trois exemplaires, dont l’un restera déposé aux archi-
ves de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République du Honduras et au Gouvernement
de la République du Nicaragua.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
